Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 26, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00668-CV



                        IN RE DAVID HAYNES, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               309th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2004-18420

                         MEMORANDUM OPINION

      On August 15, 2014, relator David Haynes filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Sheri Y. Dean,
presiding judge of the 309th District Court of Harris County, to vacate an order
granting a motion to disqualify relator’s counsel.
      Mandamus relief is appropriate where a trial court abuses its discretion in
disqualifying counsel. In re Sanders, 153 S.W.3d 54, 56 (Tex. 2004) (per curiam)
(orig. proceeding). As the party seeking relief, relator bears the burden of
demonstrating his entitlement to mandamus relief. See In re Ford Motor Co., 165
S.W.3d 315, 317 (Tex. 2005) (per curiam) (orig. proceeding); Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). This burden includes filing a
sufficient record in support of the petition. See In re Potts, 399 S.W.3d 685, 686
(Tex. App.—Houston [14th Dist.] 2013, orig. proceeding) (“The relator generally
must bring forward all that is necessary to establish a claim for relief.”); see also
Tex. R. App. P. 52.3(k)(1)(a), 52.7(a)(1).

      Relator has not satisfied his obligation to provide a sufficient record. The
only document relator includes in support of his petition is a certified copy of the
challenged order granting the motion to disqualify. Relator does not include a copy
of the reporter’s record from either the hearing on the motion to disqualify or the
hearing on relator’s motion to reconsider. Relator also does not include any of the
motion papers filed in the underlying litigation on the disqualification issue. As a
consequence, this court has no information regarding the evidence that was before
the trial court on this matter.

      “[I]n the final analysis, this court cannot and will not find an abuse of
discretion on an incomplete record.” In re Le, 335 S.W.3d 808, 814 (Tex. App.—
Houston [14th Dist.] 2011, orig. proceeding). Without an understanding of what
information was before the trial court, this court does not have a basis on which to
conclude that the trial court abused its discretion in disqualifying relator’s attorney.
The trial court’s order by itself is insufficient to demonstrate an abuse of
                                             2
discretion. Thus, relator has not satisfied his burden to demonstrate entitlement to
mandamus relief.

      Accordingly, we deny relator’s petition for writ of mandamus.




                                  PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                         3